United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         June 28, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-50892




      UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

      versus


      HECTOR DANIEL GAMEZ-ALE, also known as Hector Rodriguez,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
              for the Western District of Texas, Del Rio
                      USDC No. DR-03-CR-171-1-AML
                          --------------------

Before SMITH, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant      Hector    Daniel    Gamez-Ale     appeals      the

district court’s decision to apply a twelve-level increase to his

offense level at sentencing. Because we conclude that the district

court     properly   ordered   the   increase,    we   affirm   the   sentence

imposed.

      In August 2001, Gamez-Ale pleaded guilty and was convicted in

Minnesota state court of unlawful sale of a controlled substance to

a person under eighteen years of age, see Minn. Stat. § 152.023,


      *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
subd. 1(3) (2003).      This crime carried a maximum punishment of

twenty years’ imprisonment.       See id. § 152.023, subd. 3(a).            The

court placed Gamez-Ale on probation for a period of zero to twenty

years, stayed imposition of the sentence, and ordered Gamez-Ale to

serve sixty days in jail as a condition of probation.

     In May 2002, federal immigration authorities deported Gamez-

Ale to Mexico.    A few weeks later, the Minnesota sentencing court

discharged Gamez-Ale from probation.               Under Minnesota law, a

conviction for a felony “is deemed to be for a misdeanor” when

imposition of the prison sentence is stayed, the defendant is

placed on probation, and the defendant is discharged from probation

without a prison sentence.        Minn.        Stat. § 609.13, subd. 1(2)

(2003).   The Minnesota sentencing court accordingly deemed Gamez-

Ale’s felony conviction a misdemeanor.

     In February 2003, border patrol agents apprehended Gamez-Ale

when he attempted to reenter the United States.               Gamez-Ale pleaded

guilty to illegal reentry, see 8 U.S.C.A. § 1326(a) (West 1999).

     At sentencing, Gamez-Ale challenged the application of section

2L1.2(b)(1)(B) of the Sentencing Guidelines, which requires a

twelve-level     increase   for   “a       conviction   for    a   felony   drug

trafficking offense for which the sentence imposed was 13 months or

less,” U.S. Sentencing Guidelines Manual § 2L1.2(b)(1)(B) (2002).

Gamez-Ale argued that his prior drug trafficking conviction was not

a felony because the Minnesota sentencing court later deemed it a


                                       2
misdemeanor. The district court rejected this argument and applied

the twelve-level increase.

     Having reviewed de novo the district court’s application of

the sentencing guidelines, see United States v. Landeros-Arreola,

260 F.3d 407, 410 (5th Cir. 2001), we conclude that the district

court was correct.

     A state’s classification of a state sentence does not control

whether the guidelines apply to that sentence.            Id.   Rather,

whether the guidelines apply to a particular sentence is a question

of federal law.       Id.    Under federal law, traditional rules of

statutory interpretation guide our understanding of the guidelines.

United States v. Mendez-Villa, 346 F.3d 568, 570 (5th Cir. 2003).

Interpretation of a guideline therefore starts with “a plain-

meaning   approach”     to   the   text.    Id.    The   commentary   is

authoritative.    Id.

     A plain-meaning approach to section 2L1.2(b)(2)(B) and the

attendant commentary supports the district court’s determination.

A “felony” is “any federal, state, or local offense punishable by

imprisonment for a term exceeding one year.”             § 2L1.2, cmt.

n.1(B)(iv) (emphasis added).       The word “punishable” indicates that

the definition of felony does not turn on the sentence a defendant

actually received, but the maximum sentence that could result from

a conviction for that offense.       See United States v. Rivera-Perez,

322 F.3d 350, 352 (5th Cir. 2003); cf. Dickerson v. New Banner


                                     3
Inst., Inc., 460 U.S. 103, 113 (1983) (“It was plainly irrelevant

to Congress whether the individual in question actually receives a

prison term; the statute imposes disabilities on one convicted of

‘a crime punishable by imprisonment for a term exceeding one

year.’”) (quoting 18 U.S.C. § 922(g)(1) (1976 & Supp. V 1982))

(emphasis in Dickerson).         The offense for which Gamez-Ale was

convicted bears a maximum sentence of twenty years’ imprisonment.

Minn. Stat. § 152.023, subd. 3(a).            Therefore, Gamez-Ale was

convicted of an offense punishable by imprisonment for a term

exceeding one year, i.e., a felony.

       Gamez-Ale relies on United States v. Landeros-Arreola, 260

F.3d 407 (5th Cir. 2001), and United States v. Compian-Torres, 320

F.3d 514 (5th Cir. 2003), for the proposition that if a court

reduces a sentence, the reduced sentence determines the punishment

for a    subsequent   offense.     Even    assuming    that   Gamez-Ale    has

properly characterized his sentence as “reduced,” neither case

supports Gamez-Ale’s contention that his conviction is not a felony

for purposes of federal sentencing law.        Landeros-Arreola involved

the meaning of “aggravated felony,” which was defined as “a crime

of violence for which the term of imprisonment [is] at least one

year,” 8 U.S.C.A. § 1101(a)(43)(F) (West 1999).           See 260 F.3d at

410.    The phrase “term of imprisonment,” in turn, referred to “the

period of incarceration or confinement ordered by a court of law.”

8   U.S.C.A.    §   1101(a)(48)(B).       Therefore,   the    definition   of


                                      4
“aggravated   felony”   hinged    on    the   punishment   imposed   in   a

particular case.   Compian-Torres involved the application of the

term “sentence imposed,” which likewise depended on the punishment

imposed in a particular case.     320 F.3d at 515.     In contrast, the

definition of “felony” under section 2L1.2 hinges on the punishment

a court could have imposed.      See § 2L1.2, cmt. n.1(B)(iv).       When,

as in this case, the sentencing court must look to how an offense

is punishable, how the offense actually was punished is irrelevant.

     Thus, the district court correctly held that Gamez-Ale’s prior

conviction for drug trafficking, though deemed a misdemeanor by

operation of section 609.13 of the Minnesota Statutes, is a felony

for purposes of section 2L1.2(B)(1)(b) of the U.S. Sentencing

Guidelines.

     AFFIRMED.




                                    5